Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-21 are pending. Claims 6-10 and 18-19 are withdrawn from further consideration, as being drawn to a nonelected specie. Election was made with traverse in the reply filed on 08/15/2018. Accordingly, claims 1-5, 11-17 and 20-21 are under examination. The examiner has extended the search to include oleic acid and/or the corresponding esters. 

Election/Restrictions
Applicant's election with traverse of the elected species in the reply filed on 08/15/2022 is acknowledged.  The traversal is on the ground(s) that the prior art ‘810 (US Patent 3,664,810, Patent date 05-1972) does not teach the two-step process nor the ozonides.  This is not found persuasive because: The ozonides are inherently prepared. See US Patent 2,819,279, patent date 01-1958, column 2 lines 1-13. Concerning the two-step process, upon preparation of the ozonide, any base present is being used to quench the ozonide. 
Alternatively, as argued below in the 102 rejection, reference GB810,571 teach the purported required two-step process.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 4-5, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4-5, 13, and 17 recites broad recitations, and the claim also recites examples of the broader recitations by utilizing the abbreviations of i.e. or e.g. which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 11-13 recite “the carboxylic acid”. However, a carboxylic acid is not recited prior to the carboxylic acid phrase in claim 11 except in claim 1. It appears the carboxylic acid in claim 11 is reacted with a salt to make the carboxylate. However, it is unclear as to which carboxylic acid is being referred to in claim 11. 
With compact prosecution in mind, the carboxylic acid is being interpreted as the carboxylic acid being utilized to make the carboxylate salt.
Claim 12 recites “the alkene precursor”. It is not understood if the “alkene precursor” is referring to the alkene in in claim 1 or some other alkene or precursor. 
With compact prosecution in mind, the alkene precursor is being interpreted as the alkene in claim 1.
Claim 13 recites the limitation "the solvent" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Step (b) in claims 1, and 11-12, from where claim 13 depends, does not require a solvent.
Claim 13 contains a contradiction. Claim 13 requires the carboxylic acid to be the solvent for step (b) and requires the carboxylate to exist as well (current claim 11). It is not understood if the carboxylic acid is present as the solvent or is reacted with the alkali/alkaline salt to prepare the carboxylate. Note: Claim 11 from where claim 13 depends is purportedly preparing a carboxylate from the carboxylic acid and the alkali/alkaline salt. 
With compact prosecution in mind, the carboxylic acid/salt can be the solvent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 11-15, 17, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘571 (GB810,571, Published 03-1959).
Interpretation of Claims
	Claim 1 is being interpreted as a two-step process with the generation of the secondary ozonide first and the addition of the base and subsequent quenching second. Note: claim 1 does not require an addition step of the Bronsted base just a using step.
571 disclose the following. 

    PNG
    media_image1.png
    411
    498
    media_image1.png
    Greyscale

Concerning the secondary ozonide and claim 21, due to 571 disclosing secondary ozonides on page 2 and disclosing the currently claimed oleic acid in claim 20, the mono/di/trisubstituted ozonide would have been formed. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The oleic acid reads on claims 1, 17 and 20. The sodium hydroxide (NaOH) is the inorganic Bronsted base (current claims 1 and 3). Upon contact of the NaOH with the oleic acid, the alkali metal carboxylate would have necessarily formed (current claims 4, 11, 12 and 13). Upon addition of NaOH, the carboxylate would have necessarily formed.
The quenching occurs upon addition of the base and the contact of the base with the secondary ozonide.
Concerning claim 2, step (b) as disclosed by 571 in Example 1 does not contain a reducing or oxidizing agent.
Concerning claim 14, 571 discloses water (Example 1).
Concerning claim 15, 571 discloses 30 degrees. (Example 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 11-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘571 (GB810,571, Published 03-1959).

Interpretation of Claims

    PNG
    media_image2.png
    205
    949
    media_image2.png
    Greyscale

	Claim 1 is being interpreted as a two-step process with the generation of the secondary ozonide first and the addition of the base and subsequent quenching second. Note: claim 1 does not require an addition step of the Bronsted base just a using step.

Scope of the Prior Art
	The disclosure of 571 is written in the above 102 rejection and incorporated by reference.
Additional teachings are as follows. 571 teach “In particular the invention provides intermediate reaction products which while dispersed in aqueous medium can be submitted to hydrolysis and oxidation. If preferred the aldehydes formed on hydrolysis can be isolate, as such, by known means (p. 2, top left column, lines 1-11). 571 teach a hydrolytic agent is alkali (p. 2, top right column, lines 20-30).

Ascertaining the Difference
	Reference 571 does not teach the products being isolated immediately after step (a) in Example 1.

Obviousness
However, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have isolated aldehydes from Example 1 of reference 571 with a reasonable expectation of success. The ordinary artisan would have done so because 571 teach “If preferred the aldehydes formed on hydrolysis can be isolate, as such, by known means (p. 2, top left column, lines 5-11). In doing so, the ordinary artisan would have arrived at the current invention of claim 16.
Alternatively, due to 571 teaching intermediate products with subsequent isolation, one of ordinary skill would have isolated any and all intermediate products prior to any subsequent conversions. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘571 (GB810,571, Published 03-1959) as applied to claims 1-4, 11-17, and 20-21 and in further view of ‘833 (US Patent 3,856,833, Patent date 12-1974, As cited as reference “Siclari” in the Written Opinion for PCT US2019/057045).

Interpretation of Claims

    PNG
    media_image3.png
    165
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    141
    751
    media_image4.png
    Greyscale

	Claim 1 is being interpreted as a two-step process with the generation of the secondary ozonide first and the addition of the base and subsequent quenching second. Note: claim 1 does not require an addition step of the Bronsted base just a using step.

Scope of the Prior Art
	The disclosure and combinational teachings of 571 are written in the above 102 and 103 rejections and are incorporated by reference.

Ascertaining the Difference
	571 does not teach the base being an alkali metal salt of a carboxylic acid, for example the elected specie of sodium propionate.

Secondary Reference
	833 teach “a basic compound…. can be a salt or an alcoholate of an alkali metal” (column 3, lines 1-15). This teaching overlaps in scope with the bases taught by 571. The reason being 571 teach sodium hydroxide, which is an alkali salt.
833 goes on to teach alkali alcoholates being potassium and/or sodium propionate (column 3, lines 24-33).
	833 teach overlapping subject matter compared with 571 and the current invention. For example, 833 teach the production of the currently claimed secondary ozonide intermediate from olefins (column 1, lines 1-15 and the chemical reaction depicted in column 2, lines 40-50). 
	833 teach the use of propionic acid (column 3, lines 23).
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the sodium hydroxide taught by 571 in Example 1 for the sodium propionate taught by 833 on column 3, lines 24-33 with a reasonable expectation of success. The success stemming from the fact that the sodium propionate can be utilized in producing the currently claimed secondary ozonide intermediate from olefins (ref. 833, column 1, lines 1-15 and the chemical reaction depicted in column 2, lines 40-50). Additionally, the success stemming from the fact that 833 teach overlapping and/or interchangeable alkali salts (column 3, lines 1-15). See MPEP 2141 III (B) (E).
Alternatively, adding the propionic acid taught by 833 and the NaOH taught by 571 would necessarily allow for the formation of the sodium propionate.
Adding reactants in any order and at any time to arrive at the propionate would have been obvious. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.

	 
Claim(s) 1-4, 11-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘571 (GB810,571, Published 03-1959) and ‘279 (US Patent 2,819,279, Published 01-1958).

Interpretation of Claims

    PNG
    media_image2.png
    205
    949
    media_image2.png
    Greyscale

	Claim 1 is being interpreted as a single step with the generation of the secondary ozonide intermediate first and the quenching occurring second. The phrase “using a Bronsted base” allows for the addition of the Bronsted base in step (a). 
For example, when reacting the ozone with the olefin in the presence of a Bronsted base the currently claimed secondary ozonide is required to be made first.  An immediate quenching by the Bronsted base happens second. The Bronsted base only needs to be present in step (b) to ensure quenching occurs.  

Scope of the Prior Art
The disclosure and combinational teachings of 571 are written in the above 102 and 103 rejections and are incorporated by reference.

Ascertaining the Difference
	571 does not teach the base being added to the reactants prior to ozonolysis.

Secondary Reference
279 teach “We have now discovered that these difficulties can be avoided by carrying out the hydrolysis of the ozonides in situ as formed” (column 2, Lines 1-10). 279 teach the addition of the base prior to the ozonolysis (column 4, lines 5-30). 279 teach the bases can include overlapping bases taught by 571. For example, 279 teach alkali or alkaline earth metal bases that include hydroxides (column 2, lines 14-25). 279 teach carboxylic acids, aldehydes and ketones are produced from olefins (column 3, lines 1-30).
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the two-step ozonolysis taught by 571 in Example 1 for the single ozonolysis/quenching step taught by 279 (column 2, Lines 1-10), (column 4, lines 5-30). In doing so the ordinary artisan would have arrived at the currently claimed invention. 
The ordinary artisan would have done so to avoid the difficulties taught by 279 (bridging columns 1-2). The ordinary artisan would have had a reasonable expectation of success because 279 teach formation of the currently claimed ozonides and the use of overlapping bases to prepare acids, ketones and aldehydes.  

Claim(s) 1-4, 11-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘781 (US2013/0240781, Published 09-2013) and ‘279 (US Patent 2,819,279, Published 01-1958) and/or ‘571 (GB810,571, Published 03-1959).

Interpretation of Claims

    PNG
    media_image2.png
    205
    949
    media_image2.png
    Greyscale

	Claim 1 is being interpreted as a single step and/or a two-step process. The single and two-step process interpretations in the above 102 and/or 103 rejections are incorporated by reference.

Scope of the Prior Art
	781 teach ozonolysis of methyl oleate leads to the production of nonanal, nonanedioic acid, monomethyl ester, and nonanoic acid (par. 90, Table 2). 781 teach the ozonolysis of methyl oleate forms the currently claimed secondary ozonide intermediate (Figure 2A).
781 teach the ozonolysis of oleic acid to azelaic acid (par. 57). This teaching overlaps in scope with 571, due to 571 teaching the ozonolysis of  oleic acid (Example 1).

Ascertaining the Difference
781 does not teach the use of a Bronsted base.

Secondary Reference
The disclosure and teachings of 571 and the teachings of 279 are written in the above 102 and/or 103 rejections above and are incorporated by reference.
Additional teachings are as follows, 571 teach the tunability of the products from the reagents used to decompose the ozonide (p. 1, right column lines 14-27). 279 teach the tunability of the products is related to the pH (column 2, lines 14-41).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the ozonolysis reaction utilized by 781 with the Bronsted base ozonolysis reactions taught by 279 and/or 571 to prepare the products taught by 781 (par. 90, Table 2). The ordinary artisan would have done so to substitute one known method for another to obtain predictable results. See MPEP 2141 III (B).
In doing so, the ordinary artisan would have arrived at the instant invention with a reasonable expectation of success. The ordinary artisan would have had a reasonable expectation of success because 279 teach aldehydes, acids and ketones are prepared from the ozonolysis of olefins. 
Upon formation of the secondary ozonide intermediate as taught by 781, the ordinary artisan would have had an expectation of the cleavage of the secondary ozonide intermediate to make the currently claimed products. The reason being, both 279 and 571 teach the cleavage of the secondary ozonide intermediate. See 279 column 1, lines 30-40 and column 2 lines 1-15, see 571 page 1, right column, lines 14-27.
Additionally, the ordinary artisan would have had a reasonable expectation of success in arriving at the currently claimed/elected products because both 571 and 279 teach the tunability of products by reagents and the pH respectively.
 The ordinary artisan would have looked to 279 and 571 because of the overlapping subject matter. 571 teach the ozonolysis of  oleic acid and 279 teach the ozonolysis of olefins to prepare ketones, acids and aldehydes.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘781 (US2013/0240781, Published 09-2013) and ‘279 (US Patent 2,819,279, Published 01-1958) and/or ‘571 (GB810,571, Published 03-1959), as applied to claims 1-4, 11-17, and 20-21 and in further view of ‘833 (US Patent 3,856,833, Patent date 12-1974, As cited as reference “Siclari” in the Written Opinion for PCT US2019/057045).
Interpretation of Claims

    PNG
    media_image3.png
    165
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    141
    751
    media_image4.png
    Greyscale

	Claim 1 is being interpreted as a single step and/or a two-step process. The single and two-step process interpretations in the above 102 and/or 103 rejections are incorporated by reference.

Scope of the Prior Art
	The disclosure and combinational teachings of 781, 279 and 571 are written in the above 102 and 103 rejections and are incorporated by reference.

Ascertaining the Difference
	781, 279 and 571 do not teach the base being an alkali metal salt of a carboxylic acid, for example the elected specie of sodium propionate.

Secondary Reference
	833 teach “a basic compound…. can be a salt or an alcoholate of an alkali metal” (column 3, lines 1-15). This teaching overlaps in scope with the bases taught by 571 and 279. The reason being 571 teach sodium hydroxide, which is an alkali salt and 279 teach in column 2, lines 14-25 alkali or alkaline earth metal hydroxides.
833 goes on to teach alkali alcoholates being potassium and/or sodium propionate (column 3, lines 24-33).
	833 teach overlapping subject matter compared with 571 and the current invention. For example, 833 teach the production of the currently claimed secondary ozonide intermediate from olefins (column 1, lines 1-15 and the chemical reaction depicted in column 2, lines 40-50). 
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have substituted the sodium hydroxide taught by 571 in Example 1 and the alkali or alkaline earth metal base hydroxides taught by 279 in column 2, lines 14-25, for the sodium propionate taught by 833 on column 3, lines 24-33 with a reasonable expectation of success. The success stemming from the fact that the sodium propionate can be utilized in producing the currently claimed secondary ozonide intermediate from olefins (ref. 833, column 1, lines 1-15 and the chemical reaction depicted in column 2, lines 40-50). Additionally, the success stemming from the fact that 833 teach overlapping and/or interchangeable alkali salts (column 3, lines 1-15). See MPEP 2141 III (B) (E).
Adding reactants in any order and at any time to arrive at the propionate would have been obvious. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.
Conclusion
	Claims 1-5, 11-17 and 20-21 are rejected. No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628